 In the Matter of ALBRECHT LIQUOR COMPANY,EMPLOYERandDIsru-LERY, RECTIFYING AND WINE WORKERS' INTERNATIONAL UNION OFAMERICA, AFL, PETITIONERCase No. 14-RC-025SUPPLEMENTAL DECISIONORDERANDDIRECTION OF ELECTIONNovember 2,19.48On October 1, 1948, the Board 1issued a Decisionand Order 2 dis-missing the petition in the above-entitledcase.Thereafter the Peti-tioner filed a Motion to Set Aside Order and the Employer filedsuggestions in Opposition to Petitioner's Motion to Set Aside Order.The petition was dismissed in the original Decisionon the basisofMatter of Advance Pattern Company, 79 N.L. R. B. 209, in whichthe Board held thatfailure to answerproperlyquestion 12 8 on apetition rendered the petition fatally defective.In a SupplementalDecision, however, inMatter of Advance Pattern Company,80N. L. R. B. 29, the Board reconsidered and reversed its originalDecision.Accordingly, for the reasons set forth in that SupplementalDecision, and as the parties stipulated at the hearing that the Em-ployer refused to recognize the Petitioner absent a Board certification,our ruling upon the Employer's motion to dismiss this proceeding forfailure toanswer question 12 is herebyreversedand the motion isdenied.The Employer's motion todismisswas basedalsoupon the groundthat the petition did not show that the Petitioner had complied with3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connectionwiththis case to a three-man panel consistingof the undersigned Board Members [Houston,Murdock,and Gray].2 79 N. L.it.B 1249.$This question reads as follows :"Has the Petitioner notified the Employer of claimthat a question concerning representation has arisen 1" and"Has the Employer failed torecognize the Petitioner?"80 N. L. R. B., No. 104.607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe filing requirements of Section 9 (f), (g), and (h) of the Act.Compliance with these filing requirements is, however, a matter foradministrative determination not subject to collateral attack by theparties 4Furthermore, we are administratively satisfied that thePetitioner has complied with Section 9 (f), (g), and (h).Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act,which can best be resolved by holding an election.We shall, there-fore, grant the Petitioner's motion to set aside our original Decisionand Order, and shall direct that an election be held.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All wine and liquor salesmen at the Employer's place of businessin St. Louis, Missouri, excluding guards, clerical and professionalemployees, and all supervisors.ORDERIT ISHEREBY ORDEREDthat the Decision and Order in the above-entitled matter, issued by the Board on October 1, 1948, be, and ithereby is, vacated and set aside.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate above, who were employedduring the pay-roll period immediately preceding the (late of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byDistillery,Rectifying and Wine Workers' International Union ofAmerica, AFL.4Matter of Lion Oil Company,76 N. L.R. B. 656.